Name: Commission Regulation (EEC) No 3119/89 of 17 October 1989 amending Regulation (EEC) No 3294/86 fixing the conversion rate to be applied in respect of levies and refunds in the rice sector
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  trade policy
 Date Published: nan

 No L 300/ 14 Official Journal of the European Communities 18 . 10. 89 COMMISSION REGULATION (EEC) No 3119/89 of 17 October 1989 amending Regulation (EEC) No 3294/86 fixing the conversion rate to be applied in respect of levies and refunds in the rice sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3294/86 is hereby amended as follows : 1 . Article 1 (2) is replaced by the following : '2. The specific agricultural conversion rate shall be the rate referred to in Article 3a of Commission Regulation (EEC) No 3152/85 Q. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regulation (EEC) No 1636/87 (2), and in particular Article 2(4) thereof, Whereas Commission Regulation (EEC) No 3294/86 (3), as last amended by Regulation (EEC) No 3087/89 (4), fixes a specific agricultural conversion rate ; whereas, for the sake of simplifying administration, the conversion rate used for the calculation of monetary compensatory amounts should be used for the specific agricultural conversion rate in the rice sector ; whereas that rate is fixed pursuant to Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2300/89 (6) ; o OJ No L 310, 21 . 11 . 1985, p. 1 .' 2. Articles 1 (3), 2 and 3 and the Annex are deleted . Article 2 This Regulation shall enter into force on 3 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 153, 13 . 6 . 1987, p. 1 . (') OJ No L 304, 30. 10 . 1986, p. 25. ( «) OJ No L 296, 14. 10 . 1989, p. 9 . O OJ No L 310, 21 . 11 . 1985, p. 1 . M OJ No L 220, 29 . 7. 1989, p. 8 .